


Exhibit 10.23

 

GENERAL RELEASE AND AGREEMENT

 

I, Robert J. Taragan, acknowledge that my employment with United Online, Inc.
(the “Company”) terminates on February 16, 2015 (the “Separation Date”) and that
I will not perform any further employee duties or render services in any other
capacity to the Company or its affiliates after such date and my employment
agreement with the Company dated effective as of February 7, 2011, as amended
January 25, 2013 and July 29, 2013, and any other prior employment agreements
between me and the Company, (as amended, the “Employment Agreement”) is
terminated as of the Separation Date, subject to the surviving provisions
contained therein.  Effective on the Separation Date, I shall resign from my
position as an officer of the Company and any other positions I may hold with
the Company or any of its affiliates, and I agree that I will execute any and
all documents necessary to effect such resignations.

 

The Company is offering me the following separation payment, less any applicable
tax withholdings, contingent upon the initial effectiveness of the release set
forth herein following my first execution of this document (the “Release”) on or
within twenty-one (21) days after it is initially provided to me, as set forth
in Section 15 below:

 

(i)                                     $435,000.00 (the “Severance Payment”),
to be paid in a lump sum the later of:  (a) within fourteen (14) days following
the Separation Date; and (b)  within thirty (30) days following the First
Release Effective Date (as defined below).

 

The Company is offering me the following additional separation benefits, less
any applicable tax withholdings, contingent upon the effectiveness of my second
signature on this Release on the Separation Date as set forth in Section 16
below:

 

(i)                                     an additional separation payment equal
to the annual bonus for the 2014 fiscal year that I would have received under
the 2014 Management Bonus Plan (“2014 MBP”) on the basis of: (i) achieving 100%
attainment of my individual performance goals under the 2014 MBP (which
component constitutes 25% of my potential bonus), and (ii) the actual attainment
of the Company’s and the Communications segment’s financial performance goals
under the 2014 MBP, as determined by the Board of Directors of the Company or
authorized committee thereof in accordance with the terms of the 2014 MBP (which
component constitutes 75% of my potential bonus), had I remained employed by,
and in good standing with, the Company through the payment date of such bonus
(the “2014 Bonus Payment”), with such amount to be paid in a lump sum cash
payment on the later of:  (a) the same time that the bonus payments under the
2014 MBP are paid to the other executive officers of the Company in 2015, which
shall in no event be later than March 15, 2015, and (b) the Second Release
Effective Date; and

 

(ii)                                  the premium for COBRA health benefits
coverage for three (3) months to be paid in a lump sum within thirty (30) days
following the Second Release Effective Date (“COBRA Payment”).

 

For purposes of clarification, all my outstanding stock option awards and
restricted stock unit awards that are scheduled to vest on February 15, 2015,
shall vest in accordance with their terms.

 

For the purposes of this Release, the Severance Payment is referred to as the
“Main Separation Benefits”.  The Main Separation Benefits, the 2014 Bonus
Payment, and the COBRA Payment are collectively referred to as the “Separation
Benefits”.

 

--------------------------------------------------------------------------------


 

In consideration of the Separation Benefits, I hereby agree to the following
Release:

 

1.              On behalf of myself, my heirs, executors, administrators,
successors, and assigns, I hereby fully and forever release and discharge
(a) United Online, Inc. and each of its past or present parents, subsidiaries,
affiliates, insurers, insurance policies and benefit plans, (b) each of the past
and present shareholders, officers, directors, agents, employees,
representatives, administrators, fiduciaries and attorneys of the foregoing
entities and plans, and (c) the predecessors, successors, transferees and
assigns of each of the persons and entities described in this sentence
(collectively, the “Company Released Parties”) from any and all claims, causes
of action, and liabilities arising out of or relating in any way to my
employment with the Company, including, but not limited to, the offer and
termination of my employment, the Employment Agreement, as well as the terms and
conditions of my employment and good faith disputes regarding my wages and hours
of work.

 

I understand and agree that this Release is a full and complete waiver and
release of all claims, including, but not limited to, claims of wrongful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, wrongful termination, violation of public policy, defamation, personal
injury, emotional distress, claims under the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act,  the Employee Retirement Income Security Act (except for claims for vested
benefits under a pension or retirement plan), the Family and Medical Leave Act,
the California Fair Employment and Housing Act, the Equal Pay Act of 1963,  the
provisions of the California Labor Code, and any and all other federal, state,
or local constitutional, statutory, regulatory, or common law causes of action
now or hereafter recognized, and any claims for attorneys’ fees and costs. 
Nothing in this Release shall waive any of the following: (i) rights or claims
that arise after the date on which I execute this Release, (ii) claims I may
have for unemployment compensation and workers’ compensation, and, subject to
paragraph 6, below, to reimbursement for business expenses, (iii) claims for
health insurance benefits under the Consolidated Omnibus Budget Reconciliation
Act (COBRA), (iv) claims with respect to vested benefits under a pension or
retirement plan governed by the Employee Retirement Income Security Act,
(v) claims for the Separation Benefits, (vi) claims or rights to indemnification
arising under the charter or by-laws of the Company (and/or its affiliates) or
any rights arising from the director and officer insurance policy or policies of
the Company and (vii) any claims that, as a matter of applicable law, are not
waivable or otherwise subject to release.

 

2.              I do not presently believe I have suffered any work-related
injury or illness.

 

3.              I understand and agree that the Company will not provide me with
the Separation Benefits unless I execute and deliver this Release under the
terms and conditions set forth herein and such Release becomes enforceable and
irrevocable under applicable law.  I further understand that I have received or
will receive, regardless of the execution of this Release, all undisputed wages
owed to me, together with any accrued but unused vacation pay, less deductions,
in my final paycheck.  I acknowledge and understand that I am waiving and
releasing all claims for disputed wages or other forms of compensation.  I
acknowledge and understand that: (1) except for the Separation Benefits, I am
waiving and releasing all claims for severance payments or benefits, including
any payment or benefit payable under the Employment Agreement and any applicable
severance benefit plan (including the Company’s Severance Benefit Plan and
Summary Plan Description, amended effective May 1, 2014), and (2) all of my
outstanding stock option, restricted stock unit and/or other equity awards that
are unvested as of February 16, 2015 (after giving effect to the awards
regularly scheduled to vest on February 16, 2015) shall immediately be cancelled
and terminated without any further vesting or acceleration and all of my
outstanding stock options that are vested shall remain exercisable for the
period of time following my Separation Date in accordance with their terms.

 

2

--------------------------------------------------------------------------------


 

4.              I understand that I am releasing potentially unknown claims, and
that I have limited knowledge with respect to some of the claims being
released.  I acknowledge that there is a risk that, after signing this
Release, I may learn information that might have affected my decision to enter
into this Release.  I acknowledge, for example, that I may learn that I have
suffered injuries of which I am not presently aware.  I assume this risk and all
other risks of any mistake in entering into this Release.  I agree that this
Release is fairly and knowingly made.  I expressly waive all rights and benefits
conferred upon me by the provisions of Section 1542 of the California Civil Code
and/or any analogous law of any other state, which states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

I consciously intend these consequences even as to claims for damages that may
exist as of the date I execute this Release that I do not know exist, and which,
if known, would materially affect my decision to execute this Release,
regardless of whether the lack of knowledge is the result of ignorance,
oversight, error, negligence or any other cause.

 

5.              As part of my existing and continuing obligation to the Company,
within seven (7) days after the Separation Date, I must return to the Company
all Company documents, information, and property, including files, records,
computer access codes, and instruction manuals, as well as any Company assets or
equipment that I have in my possession or under my control (collectively, the
“Company Property”).  I further agree not to keep any copies of the Company
Property or any other Company documents or information.  I understand that the
return of such Company Property within the applicable seven (7) day period is an
additional express condition to my entitlement to the Separation Benefits.  I
affirm my obligation to keep all Company Information confidential and not to
disclose it to any third party in the future.  I understand that the term
“Company Information” includes, but is not limited to, the following: 
(a) confidential information, including information received from third parties
under confidential conditions; and (b) information concerning customers
(including customer lists), as well as other technical, scientific, marketing,
business, product development, or financial information, the use or disclosure
of which might reasonably be determined to be contrary to the interests of the
Company.

 

6.              I agree that, within thirty (30) days after the Separation
Date, I will submit, if applicable, my final documented expense reimbursement
statement reflecting all business expenses I incurred through the Separation
Date for which I seek reimbursement. I acknowledge that my failure to submit
such a statement within this time period may result in my waiver of any right to
be reimbursed by the Company for any such expenses.  The Company will reimburse
me (pursuant to the Company’s standard expense reimbursement policies) for any
such expenses for which I submit such timely documentation within seven
(7) business days after such submission.

 

7.              I represent and warrant that I am the sole owner of all claims
relating to my employment with the Company, and that I have not assigned or
transferred any claims relating to my employment to any other person or entity. 
If requested by the Company, I agree to cooperate with the Company and provide
the necessary or appropriate information: (a)  in connection with the
preparation of any Securities and Exchange Commission filing related to my
employment, compensation or separation, including the completion of a directors
and officers questionnaire; and (b) in connection with requests relating to the
transition of my job responsibilities to others within the Company.

 

3

--------------------------------------------------------------------------------


 

8.              I understand and agree that this Release shall not be construed
at any time as an admission of liability or wrongdoing by either myself or the
Company.

 

9.              I agree not to disparage the Company, any of its officers,
directors and employees, and any shareholders and agents who I know to be
shareholders or agents of the Company, in any manner likely to be harmful to its
or their business, business reputation, or personal reputation;  and the current
Chief Executive Officer shall not disparage me in any manner likely to be
harmful to my business or personal reputations; provided, however, that either
party will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

 

10.       If any one or more of the provisions contained in this Release is, for
any reason, held to be unenforceable, that holding will not affect any other
provision of this Release, and this Release shall then be construed as if the
unenforceable provisions had never been contained in the Release.

 

11.       I acknowledge that I have obtained sufficient information to
intelligently exercise my own judgment regarding the terms of this Release
before executing this Release.  I understand that I may discuss this Release
with an attorney of my choosing before signing this Release.

 

12.       I acknowledge that this Release was delivered to me in final form on
January 5—, 2015 (the “Release Delivery Date”) and that I have been given a
minimum of twenty-one (21) days from the Release Delivery Date in which to
review and consider it.  I understand and acknowledge that the Company has
advised me to obtain advice concerning this Release from an attorney of my
choice before signing this Release. I further represent that I have had
sufficient time to review and consider the terms of this Release.  I represent
that if I execute this Release before the twenty-one (21)-day
review/consideration period has elapsed, I do so voluntarily, and that I
voluntarily waive any remaining review/consideration period.

 

13.       I understand that the Separation Benefits are intended to satisfy the
exemptions from application of Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and other guidance thereunder and any state
law of similar effect (collectively “Section 409A”) provided under Treasury
Regulations Section 1.409A-1(b)(4)  and 1.409A-1(b)(5) and this Release will be
construed to the greatest extent possible as consistent with those provisions
(and any ambiguities herein shall be interpreted accordingly).  To the extent
not so exempt, this Release will be construed in a manner that complies with
Section 409A, and incorporates by reference all required definitions and payment
terms.  However, if such exemptions are not available and I am, upon my
Separation Date, a “specified employee” for purposes of Section 409A, then,
solely to the extent necessary to avoid adverse personal tax consequences under
Section 409A, I understand that the timing of the payment of the Separation
Benefit shall be delayed until the earlier of (i) six (6) months and one day
after my separation from service under Section 409A, or (ii) my death.  If the
Separation Benefits are not covered by one or more exemptions from the
application of Section 409A and the First Release Effective Date or the Second
Release Effective Date, as applicable, could become effective in the calendar
year following the calendar year in which my separation from service under
Section 409A occurs, this Release will not be deemed effective until the
calendar year following the calendar year in which my separation from service
occurs.

 

14.       I acknowledge that this Release shall be governed by and construed
according to the laws of the State of California, without regard to its
conflicts of law principles.  I also consent to the venue and jurisdiction of
the state and federal courts located in Los Angeles, California in the event
that the Company takes legal action to enforce any of the terms of this Release.

 

4

--------------------------------------------------------------------------------


 

15.       I understand that after executing this Release, I have the right to
revoke it in writing within seven (7) days after I sign it.  I understand that
any revocation of this Release must be made in writing and delivered to the
Company at 21255 Burbank Boulevard, Suite 400, Woodland Hills, California 91367,
Attention: Francis Lobo, within the seven (7) day revocation period.  I
understand that I will not become entitled to the Main Separation Benefits
unless and until (a) I have complied with my obligations under the Employment
Agreement, (b) this Release has been executed by me and delivered to the Company
prior to the expiration of the twenty-one (21) day review/consideration period
measured from the Release Delivery Date, and (c) the seven (7) day revocation
period has passed without my revoking the Release in writing (the date on which
the Release becomes effective in accordance with such terms, “ First Release
Effective Date”).  I understand that this Release may not be revoked after the
seven (7) day revocation period has passed.  Provided and only if the foregoing
conditions set forth in this Section 15 have been satisfied in accordance with
the applicable time periods, I understand that I will be entitled to receive the
Main Separation Benefits at the times set forth in this Release.

 

16.       I understand that, in order to receive the 2014 Bonus Payment and the
COBRA Payment (as described above), I must sign this Release a second time after
my employment with the Company has ended, on the Separation Date.  I acknowledge
that the 2014 Bonus Payment and the COBRA Payment are additional amounts that I
do not have a legal right to receive unless I sign this Release a second time on
the Separation Date.  By signing this Release a second time, I will be
reaffirming my agreement to all terms in this Release (including the release of
claims in Section 1 of this Release) effective as of the time I sign that second
time.  I understand that after I sign this Release a second time (if I do), that
I will have the right to revoke that second signature in writing within seven
(7) days after I sign.  I understand that any revocation of my second signature
must be made in writing and delivered to the Company at 21255 Burbank Boulevard,
Suite 400, Woodland Hills, California 91367, Attention: Francis Lobo, within the
seven (7) day revocation period.  I understand that I will not become entitled
to the 2014 Bonus Payment and the COBRA Payment unless and until (a) all the
Company Property has been returned within the seven (7) day period measured from
the Separation Date in accordance with Section 5 above, (b) I have complied with
my obligations under my Employment Agreement, (c) this Release has been fully
executed by me a second time on the Separation Date, and (d) the seven (7) day
revocation period has passed without my revoking my second signature in writing
(the date on which this Release becomes effective in accordance with such terms,
“Second Release Effective Date”).  I understand that my second signature may not
be revoked after the seven (7) day revocation period has passed.  Provided and
only if the foregoing conditions set forth in this Section 16 have been
satisfied in accordance with the applicable time periods, I understand that I
will be entitled to receive the 2014 Bonus Payment and the COBRA Payment as
provided above, following the Separation Date on which my second signature on
this Release is effective and enforceable in accordance with its terms following
the expiration of the revocation period.

 

5

--------------------------------------------------------------------------------


 

EMPLOYEE’S ACCEPTANCE OF RELEASE

 

BEFORE SIGNING MY NAME TO THIS RELEASE, I STATE THE FOLLOWING:  I HAVE READ IT;
I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I HAVE OBTAINED
SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT; I HAVE BEEN
ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND I HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY.

 

 

 

Date delivered to employee: January 5, 2015.

 

 

 

 

 

Executed this 5th day of January, 2015.

 

 

 

Robert J. Taragan

 

 

 

 

 

/s/ Robert J. Taragan

 

Employee’s signature

 

6

--------------------------------------------------------------------------------


 

EMPLOYEE’S RE-ACCEPTANCE OF RELEASE (SECOND SIGNATURE)

 

NOTE:  THIS SECOND SIGNATURE MAY NOT BE GIVEN UNTIL ON THE SEPARATION DATE.

 

BEFORE SIGNING MY NAME TO THIS RELEASE A SECOND TIME, I STATE THE FOLLOWING:  I
HAVE READ THE RELEASE; I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS; I HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN
JUDGMENT; I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE
SIGNING IT; I HAVE SIGNED IT A SECOND TIME KNOWINGLY AND VOLUNTARILY; I HAVE
SIGNED THIS SECOND TIME AFTER MY EMPLOYMENT HAS ENDED; AND I HAVE SIGNED THIS
SECOND TIME IN ORDER TO RECEIVE THE 2014 BONUS PAYMENT AND COBRA PAYMENT AS
SPECIFIED IN THE RELEASE.

 

 

 

Executed this 16th day of Feb, 2015.

 

 

 

Robert J. Taragan

 

 

 

 

 

/s/ Robert J. Taragan

 

Employee’s signature

 

 

ACCEPTED AND AGREED BY THE COMPANY

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

 

DATED:

1/5/15

 

By:

/s/ Francis Lobo

 

Name:

Francis Lobo

 

Title:

President and Chief Executive Officer

 

7

--------------------------------------------------------------------------------
